Hall, Justice.
1. There was no error in charging the jury that the defendant in every criminal case had the right to make his statement, and that they could give it whatever weight they thought it entitled to ; they might believe it in pref: erence to the sworn testimony, or might disbelieve it. This charge is almost in the very language of the statute. Code, §4637. Nor was there any error in reminding the jury that this statement was not made under oath, and that the defendant incurred no penalty for not speaking the truth. The statute expressly provides that the statement is not to be made under oath. It is optional with the defendant to make or to omit it, and he suffers.no detriment by failing to make it; he is not compelled to answer questions on cross-examination, and may, if he sees proper, decline to answer such questions. Ib. Surely there can be no wrong in calling the attention of the jury to circumstances which should impair the force of such testimony or which should enable them to give it the weight to which it is entitled. The charge in this instance is free from exception or criticism, and is just what it should have been.
*2792. There was no error in refusiug to postpone the hearing of this case upon the application of defendant; he had two counsel engaged; one of them was in court when it was announced that the criminal docket would shortly be called; he was absent when it was called, as it is alleged, on account of sickness in his family; why the other was not present, does not appear; he had furnished himself with other counsel, and all the witnesses he had subpoenaed were present. Continuances for tbis cause are not favored. A strict showing is required, particularly where competent counsel has been secured, and it is not shown that the defendant was injured by the absence of his original counsel. 10 Ga., 85; 16 Ib., 526 ; 38 Ib., 505; 18 Ib., 383; 45 Ib. 57, 72.
3. The newly discovered evidence set forth in the motion for a new trial was, at most, cumulative, and no diligence was shown in endeavoring to procure it.
Judgment affirmed.